EXHIBIT 10.2

CONTINUING GUARANTY
Dated as of March 16, 2015

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to Patterson-UTI Energy, Inc.
(“Borrower”) under that certain Reimbursement Agreement dated as of March 16,
2015 (as amended and in effect, the “Agreement”), by and between Borrower and
The Bank of Nova Scotia (the “Bank”), each of the Persons now or hereafter
signatories hereto (each a “Guarantor,” and, collectively, the “Guarantors”)
hereby furnishes in favor of the Bank its joint and several guaranty of the
Guaranteed Obligations (as hereinafter defined) as follows:

1. Reference to Agreement. Each Guarantor agrees that if the Agreement shall
cease to remain in effect for any reason whatsoever during any period and any
part of the Guaranteed Obligations (as hereinafter defined) remain unpaid, then
the terms, covenants, and agreements thereof which are applicable to it shall
nevertheless continue in full force and effect as obligations of such Guarantor
under this Guaranty. Each Guarantor shall take, or refrain from taking, as the
case may be, each action that is necessary to be taken or not taken, as the case
may be, so that no Event of Default is caused by the failure to take or refrain
from taking such action, as the case may be. All capitalized terms used but not
defined herein shall have the meaning assigned to such term in the Agreement.

2. Guaranty. (a) Each Guarantor hereby, jointly and severally, absolutely and
unconditionally guarantees, as a guarantee of payment and not as a guarantee of
collection, the prompt payment in full in Dollars when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of any
and all existing and future indebtedness and liabilities of every kind, nature
and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of the Borrower or any Guarantor
(collectively, the “Loan Parties”) arising under the Agreement, any Credit (as
defined in the Agreement), or any related agreement, instrument or document
(collectively, the “Loan Documents”) or otherwise with respect to any Credit, in
each case including interest and fees that accrue after the commencement by or
against any Loan Party or any affiliate thereof of any proceeding under any laws
relating to bankruptcy, insolvency, liquidation, receivership, or
reorganization, or relief of debtors, naming such person or entity (each, a
“Person”) as the debtor in such proceeding, regardless of whether such interest
and fees are allowed claims in such proceeding (collectively, the "Guaranteed
Obligations”).

(b) The books and records of the Bank showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations, absent manifest error.
This Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty.

(c) In order to provide for just and equitable contribution among the
Guarantors, the Guarantors agree that in the event a payment shall be made on
any date under this Guaranty by any Guarantor (the “Funding Guarantor”), each
other Guarantor (each a “Contributing Guarantor”) shall indemnify the Funding
Guarantor in an amount equal to the amount of such payment, in each case
multiplied by a fraction the numerator of which shall be the net worth of the
Contributing Guarantor as of such date and the denominator of which shall be the
aggregate net worth of all the Contributing Guarantors together with the net
worth of the Funding Guarantor as of such date. Any Contributing Guarantor
making any payment to a Funding Guarantor pursuant to this Section 2(c) shall be
subrogated to the rights of such Funding Guarantor to the extent of such
payment.

(d) Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty on any date shall be limited
to a maximum aggregate amount equal to the largest amount that would not, on
such date, render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code of the United
States or any applicable provisions of comparable laws relating to bankruptcy,
insolvency, or reorganization, or relief of debtors (collectively, the
“Fraudulent Transfer Laws”), but only to the extent that any Fraudulent Transfer
Law has been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date, in each case:

(i) after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding:

(A) any liabilities of such Guarantor in respect of intercompany indebtedness to
the Borrower or other affiliates of the Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder;

(B) any liabilities of such Guarantor under this Guaranty; and

(C) any liabilities of such Guarantor under each of its other guaranties of and
joint and several co-borrowings of indebtedness, in each case entered into on
the date this Guaranty becomes effective, which contain a limitation as to
maximum amount substantially similar to that set forth in this Section 2(d)
(each such other guaranty and joint and several co-borrowing entered into on the
date this Guaranty becomes effective, a “Competing Guaranty”) to the extent such
Guarantor’s liabilities under such Competing Guaranty exceed an amount equal to
(1) the aggregate principal amount of such Guarantor’s obligations under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(d)),
multiplied by (2) a fraction (i) the numerator of which is the aggregate
principal amount of such Guarantor’s obligations under such Competing Guaranty
(notwithstanding the operation of that limitation contained in such Competing
Guaranty that is substantially similar to this Section 2(d)), and (ii) the
denominator of which is the sum of (x) the aggregate principal amount of the
obligations of such Guarantor under all other Competing Guaranties
(notwithstanding the operation of those limitations contained in such other
Competing Guaranties that are substantially similar to this Section 2(d)),
(y) the aggregate principal amount of the obligations of such Guarantor under
this Guaranty (notwithstanding the operation of this Section 2(d)), and (z) the
aggregate principal amount of the obligations of such Guarantor under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(d));
and

(ii) after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 2(c)).

3. No Setoff or Deductions; Taxes. Each Guarantor represents and warrants that
it is an entity formed or incorporated, as the case may be, under the laws of
one or more states of the United States of America. All payments by the
Guarantors hereunder shall be paid in full, without setoff or counterclaim or
any deduction or withholding whatsoever for any and all Indemnified Taxes or
Other Taxes (as each of the preceding capitalized terms is defined in the Bank
Facility hereinafter referenced (or if not in effect or not containing such
defined terms, as most recently in effect with such defined terms)). If any
Guarantor must make a payment under this Guaranty, such Guarantor agrees that it
will make the payment from one of its U.S. resident offices to the Bank. If
notwithstanding the foregoing, any Guarantor makes a payment to the Bank under
this Guaranty to which Guarantor shall be required by applicable law to deduct
any Indemnified Taxes or Other Taxes from such payments, such Guarantor shall
pay all such taxes to the relevant authority in accordance with applicable law
such that the Bank receives the sum it would have received had no such deduction
or withholding been made and shall also pay to the Bank, within 30 days after
demand therefor, all additional amounts which the Bank specifies as necessary to
preserve the after-tax yield would have received if such taxes had not been
imposed. Such Guarantor shall promptly provide the Bank with an original receipt
or certified copy issued by the relevant authority evidencing the payment of any
such amount required to be deducted or withheld.

4. No Termination. This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until (i) all Guaranteed Obligations and any other amounts payable
under this Guaranty are indefeasibly paid and performed in full, and all Credits
have expired or been terminated and can no longer be drawn, or (ii) with respect
to a Guarantor, such Guarantor is released from its obligations under this
Guaranty by (A) an instrument in writing signed by the Bank pursuant to the
Agreement or (B)  as otherwise provided in the Agreement (such Guarantor
referenced in this clause (ii) is herein referred to as a “Released Guarantor”).

5. Waiver of Notices. Each Guarantor waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. Each Guarantor further waives presentment, protest, notice,
dishonor or default, demand for payment and any other notices to which such
Guarantor might otherwise be entitled.

6. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations and any amounts payable under
this Guaranty are indefeasibly paid and performed in full. If any amounts are
paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Bank and shall forthwith
be paid to the Bank, to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.

7. Waiver of Suretyship Defenses. Each Guarantor agrees that the Bnak may, at
any time and from time to time, and without notice to the Guarantors, make any
agreement with Borrower or with any other person or entity liable on any of the
Guaranteed Obligations or providing collateral as security for the Guaranteed
Obligations, for the extension, renewal, payment, compromise, discharge or
release of the Guaranteed Obligations or any collateral (in whole or in part),
or for any modification or amendment of the terms thereof or of any instrument
or agreement evidencing the Guaranteed Obligations or the provision of
collateral, all without in any way impairing, releasing, discharging or
otherwise affecting the obligations of the Guarantors under this Guaranty. Each
Guarantor waives any defense arising by reason of any disability or other
defense of Borrower or any other guarantor (including any other Guarantor
hereunder), or the cessation from any cause whatsoever of the liability of
Borrower or any other Loan Party, or any claim that such Guarantor’s obligations
exceed or are more burdensome than those of Borrower or any other Loan Party and
waives the benefit of any statute of limitations affecting the liability of such
Guarantor hereunder. Each Guarantor waives any right to enforce any remedy which
the Bank now has or may hereafter have against Borrower or any other Loan Party
and waives any benefit of and any right to participate in any security now or
hereafter held by the Bank. Further, each Guarantor consents to the taking of,
or failure to take, any action which might in any manner or to any extent vary
the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.

8. Exhaustion of Other Remedies Not Required. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations. Each Guarantor waives diligence by
the Bank and action on delinquency in respect of the Guaranteed Obligations or
any part thereof, including, without limitation any provisions of law requiring
the Bank to exhaust any right or remedy or to take any action against Borrower,
any other guarantor (including any other Guarantor hereunder), or any other
person, entity or property before enforcing this Guaranty against such
Guarantor, including, but not limited to, the benefits of Chapter 34 of the
Texas Business and Commerce Code, §17.001 of the Texas Civil Practice and
Remedies Code, and Rule 31 of the Texas Rules of Civil Procedure, or any similar
statute.

9. Reinstatement. Notwithstanding anything in this Guaranty to the contrary,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any portion of the Guaranteed Obligations is
revoked, terminated, rescinded or reduced or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of Borrower or any
other person or entity or otherwise, as if such payment had not been made and
whether or not the Bank has in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction, in
each case, however, other than a Released Guarantor.

10. Subordination. Each Guarantor hereby subordinates, to the extent herein
provided and except as otherwise set forth below in this Section 10, all
obligations and indebtedness of any Loan Party owing to such Guarantor, whether
now existing or hereafter arising (the "Subordinated Obligations”), to the
indefeasible payment in full of all Guaranteed Obligations. As long as no Event
of Default has occurred and is continuing, this Guaranty shall not limit any
Guarantor’s right to receive payment from any Loan Party on account of any
Subordinated Obligations. Upon the occurrence and during the continuation of an
Event of Default, the Guarantor agrees not to accept any payment for any
Subordinated Obligations. In the event of (i) any insolvency, bankruptcy,
receivership, liquidation, reorganization, readjustment, composition or other
similar proceeding relating to a Loan Party, its creditors as such or its
property, (ii) any proceeding for the liquidation, dissolution or other
winding-up of a Loan Party, voluntary or involuntary, whether or not involving
insolvency or bankruptcy proceedings, (iii) any assignment by a Loan Party for
the benefit of creditors, or (iv) any other marshalling of the assets of a Loan
Party, the Guaranteed Obligations (including any interest thereon accruing at
the legal rate after the commencement of any such proceedings and any additional
interest that would have accrued thereon but for the commencement of such
proceedings) shall first be paid in full before any payment or distribution,
whether in cash, securities or other property, shall be made by or on behalf of
or from the estate of such Loan Party to any holder of Subordinated Obligations.
If a Guarantor receives any payment of any Subordinated Obligations in violation
of the terms of this Section, such Guarantor shall hold that payment in trust
for the Bank and promptly turn it over to the Bank, in the form received (with
any necessary endorsements), to be applied to the Guaranteed Obligations.

11. [Reserved].

12. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of Borrower or any other person or entity, or otherwise, all
such amounts shall nonetheless be payable by the Guarantors, jointly and
severally, immediately upon demand by the Bank.

13. Expenses. Each Guarantor shall pay, jointly and severally, on demand all
out-of-pocket expenses (including reasonable attorneys’ fees and expenses and
the allocated cost and disbursements of internal legal counsel) in any way
relating to the enforcement or protection of the Bank’s rights under this
Guaranty, including any incurred in the preservation, protection or enforcement
of any rights of the Bank in any case commenced by or against any Guarantor
under the Bankruptcy Code (Title 11, United States Code) or any similar or
successor statute. The obligations of each Guarantor under the preceding
sentence shall survive termination of this Guaranty.

14. [Reserved].

15. Amendments. No amendment or waiver of any provision of this Guaranty, nor
consent to any departure by any Guarantor herefrom, shall in any event be
effective unless the same shall be in writing and signed, in the case of
amendments, by the Guarantor(s) affected thereby and by the Bank, and, in the
case of consents or waivers, by the Bank, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which made or given. Notwithstanding the foregoing, no Guarantor
shall be released from this Guaranty except as provided in, or referred to in,
as applicable, Section 4 hereof.

16. No Waiver; Enforceability. No failure by the Bank to exercise, and no delay
in exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law or in equity. The unenforceability or invalidity of
any provision of this Guaranty shall not affect the enforceability or validity
of any other provision herein.

17. Assignment; Governing Laws; Jurisdiction. This Guaranty shall (a) bind each
Guarantor and its successors and assigns, provided that such Guarantor may not
assign its rights or obligations under this Guaranty without the prior written
consent of the Bank (and any attempted assignment without such consent shall be
void), (b) inure to the benefit of the Bank and its successors and permitted
assigns, and (c) be governed by the internal laws of the State of New York;
provided that the Bank shall retain all rights arising under applicable federal
law.

Each Guarantor hereby irrevocably (i) submits to the non-exclusive jurisdiction
of any State court sitting in New York City, any United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Guaranty, and
(ii) waives to the fullest extent permitted by applicable law any defense
asserting an inconvenient forum in connection therewith. Service of process by
the Bank in connection with such action or proceeding shall be binding on each
Guarantor if sent to such Guarantor by registered or certified mail at its
address specified below.

18. Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from Borrower
such information concerning the financial condition, business and operations of
Borrower as such Guarantor requires, and that the Bank has no duty, and such
Guarantor is not relying on the Bank at any time, to disclose to such Guarantor
any information relating to the business, operations or financial condition of
Borrower.

19. Setoff. Each Guarantor agrees to the provisions of Section 8 of the
Agreement.

20. Further Assurances. Each Guarantor agrees that at any time and from time to
time, at the expense of such Guarantor, to promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Bank may reasonably request, to enable the
Bank to protect and to exercise and enforce the rights and remedies of the Bank
hereunder.

21. Addition of Guarantors. The initial Guarantors hereunder shall be each of
the Subsidiaries of Borrower that are signatories hereto and that are listed on
Schedule 1 attached hereto. From time to time subsequent to the time hereof, if
required under the Agreement, additional Subsidiaries of Borrower (a) may become
parties hereto as additional Guarantors (each an "Additional Guarantor”) by
executing a counterpart of this Guaranty Agreement in the form of Exhibit A-1
attached hereto and (b) shall deliver to the Bank all items required pursuant to
Section 12 of the Agreement. Upon delivery of any such counterpart to the Bank,
notice of which is hereby waived by Guarantors, each such Additional Guarantor
shall be a Guarantor and shall be a party hereto as if such Additional Guarantor
were an original signatory hereof. Each Guarantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Guarantor hereunder, or by any election by the
Bank not to cause any Subsidiary of Borrower to become an Additional Guarantor
hereunder.

22. Notices. All notices, requests and other communications provided for
hereunder shall be in writing and given to the Bank or any Guarantor as provided
in the Agreement.

23. Joint and Several Obligations. Each Guarantor acknowledges that (i) this
Guaranty is a master Guaranty pursuant to which other Subsidiaries of Borrower
now or hereafter may become parties, and (ii) the guaranty obligations of each
of the Guarantors hereunder are joint and several.

24. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, EACH GUARANTOR AND EACH GUARANTEED PARTY WAIVES TRIAL BY JURY WITH RESPECT
TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF THIS GUARANTY.
THIS GUARANTY (INCLUDING ANY SUPPLEMENTAL GUARANTY OR OTHER AGREEMENT BY WHICH A
PERSON BECOMES A GUARANTOR), AND THE CREDIT AGREEMENT REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank; Signatures commence on Next Page.]

1

IN WITNESS WHEREOF, the Guarantors have caused this Guaranty to be duly executed
and delivered by their respective officers thereunto duly authorized as of the
day and year first above written.

  GUARANTORS:
PATTERSON PETROLEUM LLC
PATTERSON-UTI DRILLING COMPANY LLC
PATTERSON-UTI MANAGEMENT SERVICES, LLC
UNIVERSAL WELL SERVICES, INC.
UNIVERSAL PRESSURE PUMPING, INC.
Each By /s/ John E. Vollmer III
John E. Vollmer III
Senior Vice President – Corporate Development,
Chief Financial Officer and Treasurer

2

SCHEDULE 1

INITIAL GUARANTORS

Patterson Petroleum LLC
Patterson-UTI Drilling Company LLC
Patterson-UTI Management Services, LLC
Universal Well Services, Inc.
Universal Pressure Pumping, Inc.

3

EXHIBIT A-1

COUNTERPART TO CONTINUING GUARANTY

In witness whereof, the undersigned Additional Guarantor has caused this
Counterpart to Continuing Guaranty to be duly executed and delivered by its duly
authorized officer as of the day and year first above written.

[NAME OF ADDITIONAL GUARANTOR]

By:
Name:
Title:


4